Appeal from an order of the County Court, Madison County, denying appellant’s motion in the nature of a writ of error eoram nobis. On April 29, 1960 appellant plead guilty to burglary, third degree. An information was thereupon filed charging appellant with being a second felony offender, and appellant also plead guilty to this charge. Appellant urges that his conviction be set aside because the trial court prior to taking his plea of guilty to the burglary charge did not comply with section 335-b of the Code of Criminal Procedure. There appears no question that section 335-b was not complied with or that the failure to comply therewith was a matter of substance and was error (People v. Schulman, 13 A D 2d 441). Nevertheless, this error appears on the face of the record and could properly have been raised by other adequate remedies (People v. Sullivan, 3 N Y 2d 196). We do not find that defendant has here been deprived of fundamental rights as would warrant relief by way of coram nobis (cl. People v. Silverman, 3 N Y 2d 200). Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.